Citation Nr: 0705155	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  01-06 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury, with vision loss.

2.  Entitlement to service connection for residuals of a 
broken nose.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to July 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the above claims.  The Board denied 
both claims in a June 2005 decision which the veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In an order dated June 12, 2006, 
the CAVC vacated the Board's decision and remanded the claim 
pursuant to the terms of a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's service medical records may have been partially 
destroyed during a 1973 fire at the National Personnel 
Records Center (NPRC).  The terms of the Joint Motion for 
Remand state that the veteran has not received adequate 
notice of the alternate documents that might substitute for 
missing service medical records.  See VA's Adjudication 
Manual, M-21-1, Part III,  4.25(c).  The case, accordingly, 
is remanded for due process considerations.  On remand, the 
veteran should be also advised of the evidence and/or 
information deemed necessary to establish a disability rating 
and effective date of award, as deemed necessary by a 
precedential opinion issued subsequent to the Board's June 
2005 decision.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
following:
   
   a) the information and/or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal; and
   
   b) that alternative sources of evidence 
of his claimed in-service injuries and 
treatment may include:

(i) statements from service medical 
personnel; 
   (ii) "buddy" certificates or 
affidavits; 
   (iii) state or local accident and police 
reports; 
   (iv) employment physical examinations;
(v) medical evidence from hospitals 
clinics and private physicians by which 
or by whom a veteran may have been 
treated, especially soon after 
separation;
   (vi) letters written during service;
   (vii) photographs taken during service;
   (viii) pharmacy prescription records;
   (ix) insurance examinations; and/or 
   (x) employment physical examinations.

2.  Obtain complete clinical records from 
the Sepulveda, California, VA Medical 
Center, dated from January 1994 to July 
1999 and from January 2005 to the present.

3.   If it is determined that an 
examination and/or a medical opinion is 
necessary to make a decision on the 
claims, an examination and/or medical 
opinion should be accomplished.  

4.  Thereafter, readjudicate the claims on 
appeal.  If the decision remains adverse, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

